DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The amendment to the Specification updated to clarify the status of all related applications noted in the first paragraph of the specification were received on 04/29/2019 are accepted and acknowledged by the Office.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Tomita on February 11, 2021.
The application has been amended as follows: 
In the claims:
1. (Currently Amended) A method for using a pre-drape apparatus comprising:

sterilizing an area of skin over an incision area outside an operating room;
removing the lower cover from the upper cover outside an operating room;
attaching the first adhesive layer of the lower drape to the area of skin outside an operating room wherein a fenestration portion of the lower drape is positioned over the incision area;
removing the upper cover within the operating room.

2. (Canceled) 
	

4. (Currently Amended) The method for using the pre-drape apparatus of claim 1 further comprising:
providing an upper drape having an expandable drape portion attached to the upper surface of the lower drape with a second adhesive layer; and
expanding the expandable drape portion outward from the lower drape in the operating room.

11. (Currently Amended) The method for using the pre-drape apparatus of claim [[8]] 10 wherein the perimeter portion of the drape is expanded by unrolling or unfolding.


Allowable Subject Matter
Claims 1-14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
U.S. Publication No. (2014/0219865 A1) fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in independent claim 1 and its dependent claims 2-14 which recite features not taught or suggested by the prior art drawn to Reese.
Reese fails to disclose or fairly suggest an upper cover and a lower cover attached to the upper cover wherein the upper cover and the lower cover contain the lower drape, removing the lower cover from the upper cover outside an operating room and removing the upper cover within the operating room as to claims 1 and 8, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claim 1.
Claims 2-14 are allowed insofar as they depend from the allowed base claims 1 and 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786